No. 07-15-00081-CV


Larry Neal Sullivan                         §      From the 137th District Court
  Appellant                                          of Lubbock County
                                            §
v.                                                 January 25, 2017
                                            §
Yvonne Madeline Marie                              Opinion by Justice Pirtle
Lepage-Sullivan                             §
  Appellee

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated January 25, 2017, it is ordered,

adjudged and decreed that the Final Decree of Divorce is modified as follows: Larry

Sullivan is designated as Petitioner and Yvonne Lepage-Sullivan as Respondent

throughout the decree including the style of the case; on page 2 of the Final Decree of

Divorce, the paragraph entitled Agreement of the Parties is deleted in its entirety;

Yvonne Lepage-Sullivan remains entitled to one-half of the balance of Larry Sullivan’s

Fidelity Investments 403(b) retirement account, which is $32,530.60 and not

$52,530.60; and the Final Decree of Divorce is affirmed in all other respects.

      We further order, adjudge and decree that appellant pay all costs in this behalf

expended for which let execution issue.


      It is further ordered that this decision be certified below for observance.


                                          oOo